I
            OFFICE    OF THE ATTORNEY     GENERAL       OF TEXAS
                                 AUSTIN
GROVER SELLERS                                                        ..
Arroa~~ GENERAL                                                              .




.Eonorable James k~. Crane
 DlStriCt Attorney
 confoe, Texas

pear Sir:                      Opinion ITo. O-6546
                               Re:   Does the defeat        of



           ycw.r recent request for       an
knt   reads in part as f 011w1s:




      time two simlta
                                                       JO SUbdiVi-               ’




                                               . , a   county-da6
                                          id county-vii&e           elec-            :
                                          w was defeated,            would




      substquently,   hold    in that   same subdivision            that
      votes it out)??
          The splendid brief  subndttcd with your rquest has
been very helpful to the writer and in the absence of Texas
              .,   \
    -   .

                                                                                     643
                                   c



i           Boaorable James & Crane, Page 3


                       resultedIn the defeat of prohibition.        It la oon-
                   tended this defeat abrogated the law in rreolnot
                   0.    In other words, lZ local option is legally in
                   foroe in a proolnot,       mode so by eleotlon     in that
                   proolnot,     that a subooquent eleotlon,      held for the       ’       l

                   entire oounty, resulting       acalnst prohibition,      has
                   the efieot to repeal or abrogate looal option in
                   that sold preolnot.        To this proposition     we oannot
                   agree,     By referenoe    to the various provlslons       of .
                   the local option statutes we are informed that the.
                   people of the entire county oannot express their
                   views upon this subjoot so ns to defeat or ropeal
                   local optlon In any subdivision        OS the county,
                   INor can the people OS a preolnot by vote dofoat
                   prohlbltlon     in any subdlvlslon    of that precinct
                   town or olty.       The county may Soroe prohibition
                   by .a vote over preolnots whloh are .not in Savor
                   of it, and 50 may a preofnot over oltles,           towns,
                   or subdivisions      thereof that may not be in Savor
                   of it, but oannot force,       by vote, repeal OS it in
                   any town, city,      or subdivision   thereof.     The people
    . ~            OS the county, outside OS the territory           to be af’-          *
                   Seoted, have no right to vote at all as to the law
                   in that oubdivlslon.        Main, the people of the
                    county have never voted on the proposltlon           that
                   l.,w,z’, gptlon should or should not prevail in Pre-              .
                             . They voted on the proposition         whether
                   prohibition      should prevail in the whole. county.
                    Great many voters might oppose prohibition           Sor
                    the county, and yet heartily       eupport it for pre-
                    olnots lnwhloh they have no polioe coroe, as well
                    as Sor other reasons euttlolently        oogent to their
                   minds. *
    ? The rule in the Aaron’oase was reannounoed in faokeon V. State,
    :~ 118,s. %. (26) 313. :i’e think the reaeonlng in these cases is
    .i of equal Soroe ‘when applied to the stock law situation.       The
    : najorlty of the voters in a oounty-wide eleotlon,       votln& “for
    j the stook law* In the entire oounty, necessarily       deternine by
       their vote that the law shall be effeotlve     in every subdlvl-
       alon OS the county.     On the other hand, where a majority in
     i a county-wide eleotlon,    votes against the atook law Sor the
     i entire county, it cannot be said that the electors      are llke-
       wise voting against tb      stook law for eaoh and every mbdlvi-
     i sion OS the oounty.,    Certainly a voter might disravor the
       adoption OS the stook law in an entire oounty oomposed oS
                                                                  .
                                                                 ,.ii       644   ;



Honorable James m. arane , page 4


both iarming and ranching areas, while at the same time
favoring the adoption and enforoement of the law ln a eub-
dlvlalon eultoble  for farming only.
                                                                        ”
                                                                              +
           It seems to us that our views on this matter are
strengthened by the Saot that Artlole      6964 provides in part
that, wthe defeat OS the proposition     for a county shell not
prevent another oleotlon   from being held immediately there-
after for any subdivision    OS suoh county, nor shall a defeat
OS the proposition   Sor any subdivision    prevent an eleotlon
from being held lmmedlately thereafter      Sor the entire. 0ounty.w
IS it had been intended by the Legislature      that the defeat,
OS tho stook law in a oounty eleotlon would result in the           .
creation of n oounty-wide status or oounty-wide repeal oS
the stock ‘law, then it would seem senseless      to authorize the
immediate alteration   of suoh a status by any subdivision.
            It la our ‘oonoluslon that ths defeat of ths atook
law in your oountywould      not alter the etatus OS any of its,
subdivisions.
                                            Very truly   yours          =

                                      ‘ATTORN2X   GXN?BALOF TEXAS




EA:mp